                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

KEITH COOPER,                    *

      Plaintiff,                 *

vs.                              *
                                         CASE NO. 4:18-CV-82 (CDL)
MIDLAND CREDIT MANAGEMENT,       *
INC.,
                                 *
      Defendant.
                                 *

                             O R D E R

      The Court granted Defendant’s motion to dismiss because the

Court concluded that Plaintiff had not adequately alleged a claim

under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et

seq. See generally Cooper v. Midland Credit Mgmt., Inc., No. 4:18-

CV-82 (CDL), 2018 WL 6517448 (M.D. Ga. Dec. 11, 2018).   Plaintiff

filed a motion for reconsideration, which is denied.

      Because final judgment has been entered, Plaintiff’s motion

is properly characterized as a motion to alter or amend judgment

under Federal Rule of Civil Procedure 59(e).   Mays v. U.S. Postal

Serv., 122 F.3d 43, 46 (11th Cir. 1997) (per curiam) (construing

a post-judgment motion for reconsideration as a Rule 59 motion to

alter or amend the judgment).   “The only grounds for granting [a

Rule 59] motion are newly-discovered evidence or manifest errors

of law or fact.”   Arthur v. King, 500 F.3d 1335, 1343 (11th Cir.

2007) (per curiam) (alteration in original) (quoting In re Kellogg,
197 F.3d 116, 119 (11th Cir. 1999)).      Importantly, such motions

cannot be used “to relitigate old matters, raise argument or

present evidence that could have been raised prior to the entry of

judgment.”   Id.   (quoting   Michael   Linet,   Inc.   v.   Village   of

Wellington, 408 F.3d 757, 763 (11th Cir. 2005)).

     Here, the Court found that Defendant’s collection letter to

Plaintiff contained a promise not to sue Plaintiff because of the

age of his debt.   The Court further found that Plaintiff did not

allege any facts to suggest that Defendant would disregard its

promise not to sue, so the letter was not misleading.         Plaintiff

argues that when the disclosure language is read in its entirety,

it does not contain a promise not to sue.        This argument mirrors

Plaintiff’s response to the motion to dismiss, where he urged the

Court to reject Defendant’s argument that the “will not sue”

language is not misleading.    In ruling on the motion to dismiss,

the Court studied the letter’s disclosure language in its entirety

and considered the parties’ arguments regarding the implications

of the disclosure language.    The Court is satisfied that it made

no manifest errors of law or fact.      Therefore, the Court denies

Plaintiff’s motion for reconsideration (ECF No. 18).

     IT IS SO ORDERED, this 28th day of December, 2018.

                                     S/Clay D. Land
                                     CLAY D. LAND
                                     CHIEF U.S. DISTRICT COURT JUDGE
                                     MIDDLE DISTRICT OF GEORGIA



                                 2
